Financial Institutions, Inc.

June 8, 2005

Peter G. Humphrey, President and Chief Executive Officer, and Financial
Institutions,

Inc., his employer, do hereby mutually agree that Mr. Humphrey’s employment
agreement,

dated June 25, 1999, will not be renewed for another three-year term. It is
further agreed

that the effective termination date of the agreement is June 25, 2005.

     
Peter G. Humphrey
President & CEO
  John R. Tyler, Jr.
Lead Director
Financial Institutions, Inc.
 
   
Peter G. Humphrey _6/8/05     
  John R. Tyler, Jr.     6/8/05     
 
   
Signature/Date
  Signature/Date
 
   

